




























[logo.jpg]










Federal Home Loan Bank of Des Moines
2014 Incentive Plan Document























1

--------------------------------------------------------------------------------




CONTENTS








I.
Purpose



II.
Eligibility



III.
Plan Design



IV.
Administration of the Plan



V.
Miscellaneous Provisions



VI.
Definitions



Exhibit 1


Exhibit 2


Exhibit 3
    
Exhibit 4


Exhibit 5


    



















2

--------------------------------------------------------------------------------




I.
Purpose



The Federal Home Loan Bank of Des Moines (“Bank”) strives to attract, retain and
motivate employees of the Bank, and to focus its employees’ efforts on
fulfilling the Bank’s mission and vision within a safe and sound framework and
in a manner consistent with the Bank’s shared values. This 2014 Incentive Plan
(“Plan”) is designed to compensate Bank employees in a manner consistent with
these goals by:


•
Recognizing Bank employees for their individual and/or team contributions to the
Bank’s achievement of the Strategic Imperatives listed in the 2014-2016
Strategic Business Plan (“SBP”); and

•
Providing incentive awards that when combined with base salaries provide
competitive total cash compensation to Bank employees.



The Plan is effective for the calendar year beginning January 1, 2014. Awards
earned during the Performance Period under the Plan (“Plan Awards”) fall into
two separate subcategories: “Annual Awards” and “Deferred Awards.” (See Section
VI., Definitions, for a description of these terms).


The Plan shall remain in effect until the Board’s Human Resources and
Compensation Committee (“HRC”) terminates, replaces or amends the Plan.


II.
Eligibility



All regular full-time and part-time (working at least 20 hours/week) employees
are eligible to participate in the Plan, with the exception of Internal Audit
Department employees who may be eligible to participate in a separate annual
incentive plan as approved by the Board’s Audit Committee. Temporary employees,
interns or independent contractors are not eligible to participate in the Plan.


III.    Plan Design


The Plan includes two components:


•
Bank-wide business performance goals aligned with the Bank’s SBP Strategic
Imperatives of Strengthen Partnership with Members, Disciplined Pursuit of
Long-term Business Performance and Stewardship of our Public Mission.



•
Individual and/or team goals for achievement of other objectives aimed at
improving the Bank’s service to the shareholding members and operational
effectiveness that are linked to the SBP, whenever possible, and support the
Bank’s mission.



The Plan is designed to emphasize overall Bank performance for officers and
certain other professionals and more specific operationally-focused goals
related to particular areas of responsibility for other employees that provide a
“line of sight incentive.”


Each calendar year the HRC shall establish one or more Bank-wide performance
goals, consistent with the SBP in effect during the Performance Period. To the
extent the HRC establishes more than one goal, each goal will be weighted. Each
goal shall have a threshold, target, and maximum level of performance, as
appropriate.


Each calendar year, employees and their managers will develop individual and/or
team goals in alignment with the strategic imperatives and strategies included
in the SBP.


Recognizing that circumstances and priorities may change, management may submit
to the HRC recommended revisions to Bank-wide performance goals. The HRC will
evaluate the submission and determine whether the Bank-wide performance goals
should be amended. Management may authorize changes to individual and/or team
goals throughout the Performance Period as priorities and circumstances dictate.



3

--------------------------------------------------------------------------------




Bank-wide performance goal achievement levels that discretely fall in between
threshold, target and maximum performance levels will be interpolated, unless
otherwise directed in the design of a particular performance goal.


The total incentive target is a weighted average of the Bank-wide performance
goals and individual and/or team goals.


The following chart provides the threshold, target and maximum Plan Award
percentage payout opportunities for each level in the Bank, and associated
weights for Bank-wide performance goals and individual and/or team goals. The
chart also provides the portion of each Plan Award, if any, that is a Deferred
Award.


Classification
2014 Threshold/ Target/ Max
Plan Award as a % of Base Salary
Bank-wide Performance Goal
% of Total Plan Award
Bank-wide Performance Goal based on SBP
Focus Areas
% of Total Plan Award
Individual and/or Team Goal
% of Total Plan Award
2014 Annual Award %
2014 Deferred Award %
Tier 1 (CEO)
50.0 / 75.0 / 100.0
90%
N/A
10%
25.0 / 37.5 / 50.0
25.0 / 37.5 / 50.0
Tier 2 (EVPs)
40.0 / 60.0 / 80.0
70%
20%
10%
20.0 / 30.0 / 40.0
20.0 / 30.0 / 40.0
Tier 3 (SVPs)
           (VPs)
20.0 / 40.0 / 60.0
17.5 / 35.0 / 52.5
60%
N/A
40%
13.0 / 26.0 / 39.0
11.4 / 22.8 / 34.1
7.0 / 14.0 / 21.0
6.1 / 12.2 / 18.4
Tier 4 (VPs)
           (VPs)
15.0 / 30.0 / 45.0
12.5 / 25.0 / 37.5
60%
N/A
40%
9.8 / 19.5 / 29.3
8.1 / 16.3 / 24.4
5.2 / 10.5 / 15.7
4.4 / 8.7 / 13.1
Tier 5
10 / 20 / 30
60%
N/A
40%
10 / 20 / 30
N/A
Tier 6
7.5 / 15 / 22.5
50%
N/A
50%
7.5 / 15 / 22.5
N/A
Tier 7
5 / 10 / 15
50%
N/A
50%
5 / 10 / 15
N/A
Tier 8
4 / 8 / 12
40%
N/A
60%
4 / 8 / 12
N/A
Tier 9
3 / 6 / 9
30%
N/A
70%
3 / 6 / 9
N/A



The actual threshold, target, and maximum achievement levels for the Bank-wide
performance goals in the Plan are presented in Exhibit 1 (attached).


Bank-wide performance goals for the executives are weighted at 90% and include
70% based on the Bank-wide goals in Exhibit 1 and 20% based on certain Bank-wide
goals related to the strategic imperative and strategies each executive is
focused on in 2014. See Exhibit 2 (attached) for the Strategic Imperative
Bank-wide weightings for each executive.


As noted above, for employees classified in Tiers 1-4, a portion of the Plan
Award will be paid as an Annual Award in the year following the Performance
Period and the Deferred Award will be paid at the end of the Deferral Period.
The Deferred Award is designed to ensure that Bank management does not take
short-term measures in 2014 to secure incentive compensation that could be
detrimental to the long-term value of the Bank. This will ensure that management
continues to operate the Bank in a profitable and prudent manner for the
long-term value of its members.

4

--------------------------------------------------------------------------------




For the 2014 Performance Period, the 2014 Deferred Award is to be paid in 2018.
The Deferred Award earned during the Performance Period will be impacted by the
achievement level of economic value of capital stock (EVCS) in future periods.
See Exhibit 3 (attached) for more information on the final determination of the
Deferred Award.


Bank-wide Performance Goals


Bank-wide performance goals focus staff’s efforts on the Bank’s Strategic
Imperatives of Strengthen Partnership with Members, Disciplined Pursuit of
Long-term Business Performance and Stewardship of our Public Mission. These
imperatives are outlined in the SBP.


The strategies underlying the Bank’s Strategic Imperatives reflect the Bank’s
cooperative structure whereby the Bank needs to satisfy the expectations of
members as both shareholders and customers. Fulfilling that cooperative mission
must be done in a prudent manner so as to preserve the par value of capital
stock, which is the rationale for the risk management measures including the
preservation of the enterprise value and the quality of the Bank’s risk
management practices and results. All employees should have a portion of their
incentive potential tied to Bank-wide performance so that everyone in the Bank,
regardless of their role or level in the organization, thinks about delivering
value to the members, managing the Bank effectively and efficiently, and doing
so within an appropriate risk and mission framework.


Given the environment in which the Bank operates, the HRC will periodically
review achievement on the incentive goals and consider changes to the goals as
appropriate and subject to the review and non-objection of the FHFA. Structural
changes in the financial services sector driven by factors largely outside the
Bank’s control (such as legislative changes) may necessitate wholesale changes
in how the Bank’s executives and other employees are rewarded.


The following provides additional detail on each of the goals and the weightings
for each.


Strengthen Partnership with Members (40% Total Weight)


The Strengthen Partnership with Members goal is focused on building strong
relationships and providing valuable products and services to members.  Success
in achieving this goal is measured in three different ways, with each metric
having a weight of 10% or 15%:


1)
Member Product and Service Usage (15% weighting): Index of 8 products, services
and activities with members: advance participation, letter of credit (LOCs)
participation, daily time deposits, safekeeping, MPF, advances via eAdvantage,
survey participation, and education (regional meetings, product workshops, fall
FHLBDM conference).



2)
Overall Member Satisfaction (15% weighting): Maintain or improve overall member
satisfaction with the Bank as determined by a survey of the Bank’s members
conducted by Barlow Research Associates.



3)
Member Product and Service Satisfaction (10% weighting): Improve member
satisfaction in (i) advance products, (ii) collateral reporting requirements,
and (iii) credit scoring methodology and transparency. Results will be
determined by a survey of the Bank’s members conducted by Barlow Research
Associates.




5

--------------------------------------------------------------------------------




Disciplined Pursuit of Long-term Business Performance (40% Total Weight)


Success in achieving this goal is measured in four different ways, with each
metric having a weight of 10%.


1)
Preservation of Enterprise Value: This will be measured by the quarterly average
of Market Value of Capital Stock (MVCS) computed using quarter-end balances for
2014. This measure is widely used within the Bank System and is a good indicator
of short-term performance and value of the Bank’s capital stock.  For 2014, the
threshold, target and maximum are set at $100, $115, and $125, respectively.
Alternatively, threshold performance can be reached if the Bank has an MVCS of
less than $100 but is ranked in the upper half of the FHLB System. This ensures
that relative improvement in MVCS is recognized even if an external shock
reduces MVCS for the whole System. 



2)
Quality of Risk Management: This will be determined at year-end by the Board’s
Risk Committee (RC). Management will provide the RC with criteria that could be
used to differentiate threshold from target from maximum level of achievement on
this goal. See Exhibit 4 (attached) for more information.



3)
Operational Excellence: As reflected in the Bank’s SBP, the Bank has determined
to place significant focus on its major systems and business processes.
Therefore, a Bank-wide goal was added to the SBP that takes into consideration
people, processes and technology. This goal will include four subcategories that
relate to the following: (i) successful completion and implementation of the
Bank’s core banking system (CBS) project Phase 1.1, (ii) satisfactory progress
against the project plan on CBS Phase 2, (iii) completion and approval of the
Business Model Framework project by the Board of Directors, and (iv) development
of implementation plan to achieve cost savings for the Bank. The final outcome
of this goal will be determined by objective achievement measurements for each
subcategory. See Exhibit 5 (attached) for more information.



4)
Profitability: This goal will be measured by Adjusted Return on Capital Stock
(AROCS). This is a comprehensive measure of the Bank’s profitability and is most
meaningful to the Bank’s shareholders. It represents, on an adjusted earnings
basis, the dividend percentage that could be paid to members if 100% of earnings
were to be paid as a dividend. The outcome of this goal will be determined by a
matrix of achievement tied to the Bank’s SBP financial projections.



Stewardship of our Public Mission (20% Total Weight)


This category aligns with the third strategic imperative in the Bank’s SBP.
Success in achieving this goal will be measured in two ways, with one goal
weighted at 5% and the other at 15%.


1)
Mission related assets (15% weighting)- This goal is based on the in-depth
analysis completed by the Bank on its mission related assets ratio, including
(i) advances and AMA, plus (ii) other on-balance sheet core mission activity
assets as defined under FHFA regulations, relative to its outstanding
consolidated obligations. For this measurement Wells Fargo advances will be
excluded.



2)
Community Impact (5% weighting) - This goal will measure AHP and Homeownership
Fund applications. Affordable housing is a critical component of the Bank’s
mission. The final outcome of this goal will be determined by an objective
achievement matrix.



Achievement Levels of Bank-wide Performance Goals in the 2014 Plan


The threshold, target, and maximum achievements levels for the Bank-wide
performance goals listed in the attached Exhibit 1 are calibrated based on
results from previous years and projections in the Bank’s 2014 SBP.


 

6

--------------------------------------------------------------------------------




2014 Individual and/or Team Performance Goals


Individual and/or team goals in the Plan are generally linked to the Bank’s 2014
SBP. The nature of individual and/or team goals varies depending on the
individual’s role and level in the organization. For example, an individual in
the Enterprise Risk Management department might have individual and/or team
goals focused on improving the Bank’s risk management infrastructure, while an
employee in the Credit Sales department might be focused on developing new or
enhanced products for the members.


For the executives, individual and/or team goals account for 10% of the
incentive opportunity, and awards will be based upon a performance evaluation
assessing completion of role responsibilities, personal development plans, and
demonstrating the Bank’s shared values.


Payout Determination


Annual and Deferred Awards earned during the Performance Period are payable in
2015 and 2018, respectively, and are subject to HRC approval. Notwithstanding
the formulaic computations of the Plan payouts based on incentive goal
achievement levels, actual payouts under the Plan are subject to the HRC’s
review and approval and are made at the HRC’s discretion subject to prior review
and non-objection by the Federal Housing Finance Agency (“FHFA”) for the Bank’s
Named Executive Officers (“NEOs”).


The HRC may consider a variety of objective and subjective factors to decide on
the appropriate payouts including but not limited to: (i) operational errors or
omissions that result in material revisions to the financial results,
information submitted to the FHFA or data used to determine incentive payouts;
(ii) untimely submission of information to the Securities and Exchange
Commission (“SEC”), Office of Finance (“OF”), or the FHFA, or; (iii) failure to
make sufficient progress, as determined by the FHFA, in the timely remediation
of examination, monitoring, and other supervisory findings and matters requiring
attention.


The HRC shall consider the relevant facts and circumstances and reduce incentive
awards commensurate with the materiality of the exception relative to the Bank’s
financial and operational performance and financial reporting responsibilities.


The HRC also may determine a participant is not eligible to receive part or all
of any Plan Award payouts. Events that may justify such HRC action may include,
but are not limited to, the following:


•
a participant’s failure to achieve a “meets expectations” or higher evaluation
of overall job performance during a Performance Period;



•
a participant becomes subject to disciplinary action or probationary status at
the scheduled time of a Plan Award payout; or



•
a participant’s failure to comply with regulatory requirements or standards,
internal control standards, the standards of his or her profession, any internal
Bank standard, or failure to perform responsibilities assigned under the Bank’s
SBP.



As soon as feasible after the conclusion of each Performance Period, the HRC
shall review the Bank’s performance against its Bank-wide performance goals, and
if appropriate, shall approve the payout, if any.


As soon as feasible after conclusion of each Performance Period, the responsible
manager will determine the achievement and performance levels of individual
and/or team goals for participants. Executive Management of the Bank will
review, approve and submit to Human Resources the Plan Awards for their areas of
responsibility. Executive Management and Human Resources will together calibrate
the individual and/or team payouts across the Bank. Human Resources, after
considering each participant’s performance against individual’s goals, shall
recommend to the HRC the payout levels for approval.



7

--------------------------------------------------------------------------------




Plan Awards are determined based on the participant’s annual earned base salary
or wages for hours worked, including overtime and hours paid under the Bank’s
paid time off policies, as applicable, but in any case excludes any bonus,
incentive compensation or long-term disability insurance payments paid for the
current or a prior year. In the event a participant receives a raise during a
calendar year, the participant’s compensation for the year will reflect the
actual wages paid to the participant for the year. A participant who has a hire
date prior to the beginning of the Performance Period is eligible to receive a
full Plan Award. A participant who has a hire date after the beginning of the
Performance Period is eligible to receive a prorated Plan Award based on the
number of full months of service completed in the Performance Period. A
participant hired on or after October 1 of the Performance Period is not
eligible to receive a Plan Award for the Performance Period in which they were
hired.


Unless otherwise directed by the HRC, Plan Award payouts shall be made in lump
sum through regular payroll distribution, as soon as possible after payout
approval but in no case more than 75 days after the end of the Performance
Period (in the case of an Annual Award) or Deferral Period (in the case of the
Deferred Award) . All payments under the Plan shall in any event be made by the
end of the calendar year following the Performance Period or Deferral Period, as
applicable, for which payout approval has been received. Appropriate provisions
shall be made for any taxes that the Bank determines are required to be withheld
from any payment under applicable laws or other regulations of any governmental
authority, whether federal, state or local.


Employees whose employment ends before approval of any Plan Award payout will
not be eligible for award payouts under the Plan unless otherwise provided for
herein or in any Executive Employment Agreement. The HRC has the sole discretion
to determine whether a payout is made to the participant, and the amount of any
such payout.


Employees whose termination occurs as the result of death or Disability shall be
eligible to receive a prorated Plan Award for the Performance Period in which
the termination occurs in an amount based upon full months completed in the
Performance Period. The prorated Plan Award for the Performance Period will be
determined based upon actual achievement levels for Bank-wide performance goals
and Target achievement levels for individual and/or team goals, and will not be
subject to an EVCS modifier. Such employees will also be eligible to receive
deferred awards earned but not yet approved for payout from periods occurring
prior to the Performance Period. All payouts of deferred awards from prior
periods will be based on actual achievement levels attained during such periods,
and will not be subject to an EVCS modifier. All awards will be payable in a
single lump sum within 75 days following the end of the Performance Period that
the death or Disability occurred.


Employees whose termination occurs as the result of a Retirement or Reduction in
Force are eligible to receive a prorated Plan Award for the Performance Period
in which the termination occurs in an amount based upon full months completed in
the Performance Period unless otherwise provided for herein or in any Executive
Employment Agreement. The prorated Plan Award will be determined based upon
actual achievement levels for Bank-wide performance goals and Target achievement
levels for individual and/or team goals, and will not be subject to an EVCS
modifier. Such employees will also be eligible to receive deferred awards earned
but not yet approved for payout from periods occurring prior to the Performance
Period. The amount of payouts on deferred awards from prior periods, as well as
any portion of the prorated Plan Award that constitutes Deferred Awards, will be
determined in accordance with the terms of the Plan unless otherwise provided
for herein or in any Executive Employment Agreement. All payments shall be made
during the calendar year following the Performance Period or Deferral Period, as
applicable.


A participant who is transferred, promoted, or demoted during a Performance
Period may receive a prorated Plan Award based on the actual months worked in
each position during the Performance Period.



8

--------------------------------------------------------------------------------




IV.    Administration of the Plan


The Bank’s Board of Directors is ultimately responsible for the Plan, including
its amendment, replacement or termination. The HRC has the full power and
authority of the Board to construe, interpret and administer the Plan. Any
decision arising out of or in connection with the construction, interpretation
or administration of the Plan lies within the HRC’s absolute discretion and is
binding on all parties.


The HRC shall:


•
Approve Bank-wide performance goals.



•
Approve the range of potential payout opportunities for Plan participants.



•
After the end of a Performance Period, approve any Annual Awards.



•
After the end of the Deferral Period, approve any Deferred Awards for qualifying
eligible officers.



•
Render any decisions necessary with regard to the interpretation of the Plan.



Day-to-day administration of the Plan is delegated to those in the Bank
responsible for Human Resources functions.


V.     Miscellaneous Provisions


The Plan, in whole or in part, may at any time or from time to time be amended,
suspended or reinstated and may at any time be terminated by the HRC.


No amendment, suspension or termination of the Plan shall, without the consent
of the participants, affect the rights of the participants to any payout
previously approved by the HRC.


No participant has the right to alienate, assign, encumber, or pledge his or her
interest in any payout under the Plan, voluntarily or involuntarily, and any
attempt to do so is void.


This document is a complete statement of the Plan and supersedes all prior
plans, representations and proposals written or oral relating to its subject
matter. The Bank is not bound by or liable to any participant for any
representation, promise or inducement made by any person which is not expressed
in this document.


This Plan shall not be considered a contract of employment and nothing in the
Plan shall be construed as providing participants any assurance of continued
employment for any definite period of time, nor any assurance of current or
future compensation. This Plan shall not, in any manner, limit the Bank’s right
to terminate compensation and employment at its will, with or without cause.


Participation in the Plan and the right to receive awards under the Plan shall
not give a participant any proprietary interest in the Bank or any of its
assets. Nothing contained in the Plan shall be construed as a guarantee that the
assets of the Bank shall be sufficient to pay any benefits to any person. A
participant shall for all purposes be a general creditor of the Bank. Each
payment shall be from the general assets of the Bank.


The Plan shall be construed in accordance with and governed by the State of Iowa
except to the extent superseded by federal law.



9

--------------------------------------------------------------------------------




It is intended that the awarding, vesting and payment of any award will comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
regulations relating thereto (“Section 409A”), so as not to subject any
participant to the payment of any interest or tax penalty, provided, however,
that neither the Bank, the HRC, the Board, or any directors, officers,
employees, consultants or other agents shall be liable to a participant or
otherwise responsible for any such interest and tax penalties. Neither the Bank
nor the employee may accelerate a payment into a calendar year not specified in
the Plan nor defer or postpone a payment into a year following the calendar year
specified in the Plan, except as may be permitted by Section 409A.


VI.    Definitions.


As used in this document, the following definitions apply:
(a)
“Annual Award” is the portion of the Plan Award that can be earned during the
Performance Period and paid in the calendar year following the Performance
Period.

(b)
“Deferral Period” is the three calendar year period after which the Deferred
Award can be paid. The Deferral Period begins January 1 immediately following
the Performance Period (January 1, 2015 - December 31, 2017).    

(c)
“Deferred Award” is the portion of the Plan Award that can be earned during the
Performance Period and paid in the calendar year following the Deferral Period
subject to the applicable EVCS modifier.

(d)
“Disability” shall mean that an employee is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, and which has rendered the employee incapable of performing his or her
duties to the Bank, receiving benefits under a disability plan sponsored by the
Bank, for a period of not less than three (3) months.

(e)
“Performance Period” is the one calendar year period during which a Plan Award
can be earned (January 1 - December 31, 2014).

(f)
“Plan Award” is the award that can be earned during the Performance Period.

(g)
“Reduction in Force” is a decision by the Bank to reduce the number of Bank
employees, which results in the involuntary termination of one or more Bank
employees for reasons unrelated or not exclusively related to the performance of
such employee or employees.

(h)
“Retirement” means an employee’s voluntary termination of his/her employment
based on the attainment of at least age 55 and completion of at least 5 years of
service with the Bank or as permitted under Section 409A of the Internal Revenue
Code of 1986, as amended. With respect to a Plan participant who is eligible to
receive a Deferred Award, the date of such employee’s retirement as well as
other terms and conditions that provide for an orderly transition must be
mutually agreed to by the employee and the Bank in order for the employee to
meet the definition of Retirement as provided herein.




10

--------------------------------------------------------------------------------




Exhibit 1
2014 Bank-wide Business Performance Incentive Plan Goals


Bank-wide Goals and Weightings
2014
Threshold
2014
Target
2014
Maximum
SBP Imperative - Strengthen Partnership with Members - (40% Total Weight)
Member Product and Service Usage (15% Weight)
1.3
1.7
2.1
Member Overall Satisfaction Survey - Percentage of Members “Very Satisfied” and
“Satisfied” (15% Weight)
90%
93%
96%
Member Product and Service Satisfaction Survey - Results of questions on advance
products, collateral reporting requirements and credit scoring methodology (10%
Weight)
Adv 82%
Cr 70%
Col 74%
88%
76%
80%
94%
82%
86%
SBP Imperative - Disciplined Pursuit of Long-term Business Performance - (40%
Total Weight)
Preservation of Enterprise Value as measured by the quarterly average of Market
Value of Capital Stock (MVCS) (10% Weight)
$ 100 or ranking in the upper half of Bank System
$115
$125
Quality of Risk Management as measured by the Board’s qualitative assessment
covering the following areas (10% Weight):


Credit Risk (2.5%)
Market Risk (2.5%)
Operational Risk (1.0%)
Internal Controls - SOX 404 (1.0%)
IT Risk (1.0%)
Model Risk (1.0%)
Remediation of Exam Findings (1.0%)
(See Exhibit 4)






See Exhibit 4
 
 Operational Excellence (10% Weight) - Matrix Achievement Scale for successful
implementation of CBS Project Phase 1.1 by June 30, 2014, satisfactory progress
on CBS Project Phase 2, completion and Board approval of Business Model
Framework, and development of implementation plan to achieve cost savings for
the Bank.
(See Exhibit 5)
 
See Exhibit 5
 
Profitability - Adjusted Return on Capital Stock (AROCS)* - Earned Dividend (10%
Weight)
3.0%
4.5%
6.0%
SBP Imperative - Stewardship of our Mission - (20% Total Weight)
Mission Related Assets Ratio* (15% Weight)
65
80
85
Community Impact (5% Weight)
AHP Applications
Homeownership Fund Applications


 45
110


 60
135


 75
160

*These numbers are based on current assumptions and may change based on large
member volume. Any changes to the numbers will be reviewed and approved by the
HRC and the FHFA.
 

















11

--------------------------------------------------------------------------------




Exhibit 2
Executive 2014 Bank-Wide Strategic Imperative Focus (20% Weighting)


Executive
Strategic Imperative
CFO
Disciplined Pursuit of Long-Term Business Performance
CBO
Strengthen Partnership with Members and Stewardship of our Public Mission
CRO
Disciplined Pursuit of Long-Term Business Performance (Quality of Risk
Management and Preservation of Enterprise Value sub goals only)




12

--------------------------------------------------------------------------------




Exhibit 3


Deferred Award Payout Determination


The Deferred Award earned in 2014 will be paid in 2018. The actual amount of the
award paid in 2018 will depend principally on the Bank’s average EVCS in 2014,
modified by a 90 percent-110 percent for the average EVCS in the year 2017.
Modifying the amount of award paid using the level of the Bank’s EVCS over the
final year ensures that over the interim period, management continues to operate
the Bank in a profitable and prudent manner. It also ensures that management
does not take short-term measures in 2014 to secure a long-term incentive award
in 2017 that would be detrimental to the Bank over the long-term.


The EVCS modifier for the Deferred Award is as follows:


◦
If the average quarterly EVCS for 2017 is less than $90 per share, the modifier
would be zero, resulting in no Deferred Award.



◦
If the average quarterly EVCS for 2017 is $90 per share, the modifier would
equal 90%, meaning that actual awards would equal 90% of the potential award.



◦
For every dollar that the average quarterly EVCS for 2017 exceeds $90 per share,
one percentage point would be added to the multiplier of 90% up to a maximum
multiplier of 110%.



For example, if the Bank were to achieve maximum on the 2014 Bank-wide business
performance goals and individual/team goals and if EVCS were to average $110 per
share or more in 2017, then the absolute maximum Deferred Award payouts under
the Plan would be as follows:
 
 
Payout As a % of Base Salary at Excess/Maximum Achievement Level
Maximum Payout with Multiplier at 110%
 
 
 
Tier 1
50.00%
55.00%
Tier 2
40.00%
44.00%
Tier 3
21.00%
23.10%
 
18.40%
20.24%
Tier 4
15.70%
17.27%
 
13.10%
14.41%
 
 
 



In addition to the modifier described above, the HRC may consider other factors,
including:


1.
Operational errors or omissions that result in material revisions to the
financial results, information submitted to the FHFA, or data used to determine
incentive payouts;



2.
Untimely submission of information to the SEC, OF and/or FHFA; or



3.
The Bank fails to make sufficient progress, as determined by the FHFA, in the
timely remediation of examination, monitoring and other supervisory findings and
matters requiring attention.



The HRC shall consider the relevant facts and circumstances and reduce incentive
awards commensurate with the materiality of the exception relative to the Bank’s
financial and operational performance and financial reporting responsibilities.





13

--------------------------------------------------------------------------------




Exhibit 4
Quality of Risk Management (10% Total Weight) as measured by the Board’s
qualitative assessment covering the following areas:


Score:
(Threshold = 5
Target = 10
Maximum = 15)
% Weight


Weighted Score:
(Score times % Weight times 10)
Credit Risk (25%)
Management of direct exposure to members
Management of exposure to investment and derivative counterparties
Regulatory assessment of credit risk and successful remediation of any exam
findings


Perform Member Collateral Verifications (MCVs) timely and on a risk based
priority basis to ensure the Bank is fully secured and stressed haircuts are
applied appropriately. (Target)
At risk members are identified timely and risk mitigation activities are taken
as appropriate. (Target)
For failed members, a postmortem is performed to constantly validate the model
and the Bank’s capacity grading process. (Target)
No member-related breaches of limits (Target)
No member-related losses (Target)
No investments/derivatives breaches of limits (Target)
No investments/derivatives losses (Target)
Management of exposure to MPF portfolio
Timely analysis of ALL sufficiency to cover anticipated losses embedded in the
MPF portfolio. (Target)
MPF quality control is performed timely and on a risk based priority basis to
ensure the PFI is underwriting MPF loans in accordance with the MPF Guide.
(Target)
No high-rated internal audit issues and timely remediation of findings (Target)
No high-rated model validation issues and timely remediation of findings
(Target)
 
25%
 
Market Risk (25%)
Stability of adjusted MVCS (MVCS, changes net of OAS and funding spread
movements)
Timely upgrades and updates to QRM/Intex/LPS, Principia (Target)
Enhancements to market risk measurement and reporting
Number of limit breaches during the year
No high-rated internal audit issues and timely remediation of findings (Target)
No high-rated model validation issues and timely remediation of findings
(Target)


Regulatory assessment of market risk and successful remediation of any exam
findings
 
25%
 
Operational Risk (10%)
Exception reporting process is well defined and reflects consistency, relevance,
completeness, and transparency. (Target)
Annual risk assessment process is effectively and efficiently administered
resulting in informative report which appropriately escalates the Bank’s most
significant risks. (Target)
Timely and successful remediation of all high-risk Internal Audit and Model Risk
issues. (Target)


Regulatory assessment of operational risk and successful remediation of any exam
findings
 
10%
 
Internal Controls - SOX 404 (10%)
Annual SOX 404 process is efficiently managed enabling management to assert that
control over financial reporting is effective. (Target)


External and internal auditors’ assessment of SOX 404 process and compliance
Necessary condition for a target payout: Zero significant deficiencies and
material weaknesses (Target)
 
10%
 
IT Risk (10%)
Successful implementation of the information security program
Successful implementation of the business continuity program
Compliance with IT risk monitoring and control
 
10%
 


14

--------------------------------------------------------------------------------




Model Risk (10%)
Target: 80% of scheduled model validations completed (Target)
Successful remediation of issues identified through the validation process
(Target)


Regulatory and Internal Audit’s assessment of the function and successful
remediation of any findings
 
10%
 
Successful remediation of all Bank safety and soundness exam findings assessed
by Internal Audit (10%)
 
10%




Overall Score (% of Target):
 














15

--------------------------------------------------------------------------------




Exhibit 5


[exhibit.jpg]







16